DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260).
Regarding claim 1, Yang discloses that a semiconductor package, comprising:
a first wafer 301 comprising a first die 301, a first encapsulating material encapsulating the first die 104 , and a first redistribution structure 308 disposed over the first die 104 and the first encapsulating material 302 (Fig. 12);
a second wafer 251 comprising a second die 260, 262, 264, , a second encapsulating material 270 encapsulating the second die 260, 262, 264, and a second redistribution structure 250 disposed over the second die 270 and the second encapsulating material 270, wherein the second redistribution structure 250 (256, 254, 258) faces the first redistribution structure 308 (Fig. 12); and an interconnect 230 disposed between the first wafer 301 and the second wafer 251 and electrically connecting the first redistribution structure 306 & 308 and the second redistribution structure 250, wherein the interconnect 230 comprises a substrate and a plurality of through vias 210 extending through the substrate for connecting the first redistribution structure and the second redistribution structure (Fig. 12); and 
a plurality of bracing members 230 (including 282 & 342) extending from the first wafer 301 to the second wafer 251, wherein the plurality of bracing members are in contact with the first redistribution structure and the second redistribution structure (end of bracing members are solder balls and in contact with the first redistribution structure 304, 306 & 308 and second redistribution structure 250 (256, 254, 258)).

However, Chang suggests that a lateral dimension of the interconnect C1 is smaller than those of the first wafer 12 and the second wafer C2 or 420 (Fig. 6E).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang with a lateral dimension of the interconnect is smaller than those of the first wafer and the second wafer as taught by Chang in order to enhance providing smaller and lighter electronic system (para. 0003) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.		
Reclaim 2, Yang & Chang disclose that one of the first die and the second die is a power semiconductor die (Yang, Fig. 12, note: any semiconductor is a power die).
Reclaim 3, Yang & Chang disclose that one of the first die and the second die is an application-specific integrated circuit (ASIC) die (Yang, Fig. 12, para. 0030).
Reclaim 5, Yang & Chang disclose that a plurality of bracing members 230(210, 150 200) is laterally spaced apart from the interconnect (Yang, Fig. 12).
Reclaim 7, Yang & Chang disclose that a connector 432 disposed on the first redistribution structure 306 and electrically connected to the first die 104, wherein the first die comprises an ASIC die (Yang, Fig. 12, para. 0030).
Claims 4, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further in view of Shih (US 2018/0102313).

However, Shih suggests that a plurality of dummy vias 501a connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang & Chang with the interconnect further comprises a plurality of dummy vias connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias as taught by Shih in order to enhance wafer density by providing dummy vias and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 6, Yang, Chang & Shih disclose that the plurality of bracing members comprises a plurality of dummy metal pillars (para. 0030, Shih).
Reclaim 8, Yang, Chang & Shih disclose that a heat dissipation member disposed on the first wafer and/or the second wafer (para. 0033, Shih).
Claims 9-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further in view of Kim et al. (US 2013/0221493).
Regarding claim 9, Yang & Chang disclose that semiconductor package, comprising:

a second wafer 251 comprising a power semiconductor die 206, 262, 264, a second encapsulating material 270 encapsulating the power semiconductor die, and a second redistribution structure 251 disposed over the power semiconductor die and the second encapsulating material, wherein the second redistribution structure 250 faces the first redistribution structure; and 
an interconnect 230 disposed between the first wafer 301 and the second wafer 251 and electrically connecting the first redistribution structure 306 & 308 and the second redistribution structure 251 (Yang, Fig. 12), wherein a lateral dimension of the interconnect is smaller than those of the first wafer and the second wafer (Chang Fig. 6E).
Yang & Chang fail to teach a plurality of dummy pillars extending from the first redistribution structure to the second redistribution structure, wherein the plurality of dummy pillars are laterally spaced apart from the interconnect.
However, Kim suggests that a plurality of dummy pillars 135 extending from a first redistribution structure to a second redistribution structure, wherein the plurality of dummy pillars are laterally spaced apart from the interconnect (para. 0057, Fig. 11I). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang & Chang with dummy TSV to connect from the first redistribution structure to the second redistribution structure by substituting Yang’s TSV with dummy TSV as taught by Kim in order to enhance reliability of the 
Reclaim 10, Yang, Chang, & Kim disclose that the first die comprises an application-specific integrated circuit (ASIC) die (para. 0030).
Reclaim 11, Yang, Chang, & Kim disclose that a connector disposed on the first redistribution structure and electrically connected to the first die (Yang, Fig. 12).
Reclaim 12, Yang , Chang, & Kim disclose that the interconnect comprises a substrate 203 and a plurality of through vias 210 extending through the substrate for connecting the first redistribution structure and the second redistribution structure (Yang, Fig. 12).
Reclaim 14, Yang, Chang, & Kim disclose that the plurality of dummy pillars are in contact with the first redistribution structure and the second redistribution structure (Yang in view of Kim).
Claims 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further  Kim et al. (US 20130221493) and in view of Shih (US 2018/0102313).
Reclaim 13, Yang, Chang, & Kim fail to teach that the interconnect further comprises a plurality of dummy vias connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias.
However, Shih suggests that a plurality of dummy vias 501a connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias (para. 0030).

Reclaim 15, Yang, Chang, Kim, & Shih disclose that a heat dissipation member disposed on the first wafer and/or the second wafer (para. 0033, Shih).
Allowable Subject Matter
Claims 16-20 are allowed over the prior art.
Response to Arguments
Applicant's arguments filed on 12/10/2020 have been fully considered but they are not persuasive. 
Regarding claim 1 amendment, reciting “ a plurality of bracing members extending from the first wafer to the second wafer, wherein the plurality of bracing members are in contact with the first redistribution structure and the second redistribution structure.” is still taught by Yang & Chang.
In Yang’s Fig. 12, a plurality of bracing member 230 including all members (210, 154, 158, 156, 282, 204, 208, 206, 342) extending from the first wafer 301 to the second wafer 251, wherein the plurality of bracing members are in contact with the first redistribution structure 304, 306 & 308 and second redistribution structure 250 (256, 254, 258)).

Applicant’s arguments with respect to claim(s) 9-12, & 14  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SU C KIM/Primary Examiner, Art Unit 2899